
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1700
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. King of New York
			 (for himself, Mrs. Maloney,
			 Mr. Lance,
			 Mr. Burgess,
			 Mr. Castle,
			 Mr. Marchant,
			 Mrs. Miller of Michigan,
			 Mr. Reichert,
			 Mr. Pascrell,
			 Mr. Markey of Massachusetts,
			 Mr. Frank of Massachusetts,
			 Mr. Crowley,
			 Mr. Towns,
			 Ms. DeGette,
			 Mr. Lewis of Georgia,
			 Mr. Bishop of New York,
			 Ms. Clarke,
			 Mr. Tonko,
			 Mr. Ackerman,
			 Mr. Jones,
			 Mr. Garrett of New Jersey, and
			 Mr. Israel) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting raising awareness and educating
		  the public about Alper’s disease.
	
	
		Whereas Alper’s disease is a rare, genetically determined
			 disease of the brain that causes progressive degeneration of grey matter in the
			 cerebrum;
		Whereas the first symptom is usually convulsions with
			 symptoms developing within the first 3 months to 5 years of life;
		Whereas Alper’s disease is an autosomal recessive disorder
			 and both parents have to be carriers of the disease;
		Whereas symptoms may include seizures, developmental
			 delay, progressive mental retardation, hypotonia (low muscle tone), spasticity
			 (stiffness of the limbs), dementia, blindness, and liver conditions such as
			 jaundice and cirrhosis;
		Whereas researchers believe that Alper’s disease is caused
			 by an underlying metabolic defect and a number of individuals with Alper’s
			 disease have mutations in the polymerase-gama gene, which
			 results in the depletion of mitochondrial DNA; and
		Whereas there is currently no cure for Alper’s disease:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports raising awareness and educating
			 the public about Alper’s disease;
			(2)applauds the
			 efforts of advocates and organizations that encourage awareness, promote
			 research, and provide education, support, and hope to those impacted by Alper’s
			 disease;
			(3)recognizes the
			 commitment of parents, families, researchers, health professionals, and others
			 dedicated to finding an effective treatment and cure for Alper’s disease;
			 and
			(4)supports increased
			 funding for research into the causes, treatment, and cure for Alper’s
			 disease.
			
